Title: Thomas Jefferson to Benjamin Smith Barton, 11 September 1811
From: Jefferson, Thomas
To: Barton, Benjamin Smith


          
                  Dear Sir 
                   
                     Monticello 
                     Sep. 11. 11.
          
		   
		  
		  
		  
		  Mr Oemler, not having found me here, delivered me your letter of May 1. on the 19th Ult. at a place 90. miles Southwestwardly near the New London of this state, which I visit frequently, & with considerable stay. this absence & the date of delivery will account for
			 this late answer.
		  
		  
		   We are in no hurry for Persoone, and I am happy in it’s emploiment to a good purpose. for altho’ I do not
			 know exactly the extent of the work you are engaged in, I am sure it will be useful & add instruction to the public.
          
		   
		   
		  
		  
		   
		  The river Hardware, after which you enquire, passes within 10. miles of me. it’s name is pronounced as the same term when applied to the merchandize called hardware. I think the name undoubtedly English, and
			 given when this part of the country was first settled, which was only 80. years ago; the earliest grant of land I have seen or heard of being of 1730. & bordering on that river, which is in fact but a creek. 
		   
		   I conclude it English, as well from it’s idiom, as from the fact that every other name, in the country roundabout, is English: and it is a singular circumstance that while the waters of the
			 neighboring rivers, York, Rappahanoc & Patomac, North, and Appamattox & Roanoke in the South, have retained abundance of Indian names, there does not remain a single one, as far as I can recollect, to the waters of James river, covering one third of the state below the Alleghany ridge. all is English. you may observe that in New England, the
			 next oldest settlement, the names are almost wholly English. the names in the neighborhood of Hardware are Willis’s river, Slate river, Rockfish, Buffalo, Tye river, Piney river, Fluvanna, Rivanna, Moreman’s river, Mechum’s river Etc
          
		  
		  
		   
		  You will have seen the name of a mr Bradbury among the adventurers from St Louis up the Missouri, & lately returned thence to St Louis. 
		   
		   he is an English Artisan from Liverpool, who being desirous to move his family to this country, and not free, by their regulations, to come under that character, was employed by the Botanical society of Liverpool to come out as their herboriser. he is an estimable man and really learned in the vegetable,
			 animal and mineral departments of science. he is indefatigable in his researches, and before that journey, had already discovered a great number of new articles, which he has
			 communicated from time to time, to his employers: and has returned to St Louis fraught, without doubt, with a great mass of information, which will immediately pass the Atlantic, to appear first there. 
                  he
			 was recommended to me by mr Roscoe, & staid here three weeks, passing every day in the woods from morning to night. he found, even on this mountain, many inedited articles. with
			 respect therefore to your work, as well as Govr Lewis’s, I am anxious that, whatever you do, should be done quickly.
          Accept the assurance of my great esteem & respect.
                  Th: Jefferson
        